 



Exhibit 10.5
AMENDMENT, CONSENT AND WAIVER
     This AMENDMENT, CONSENT AND WAIVER (this “Agreement”) is made and entered
into as of the 5th day of June, 2007 by and among Tethys Petroleum Limited, a
company incorporated and existing in the Island of Guernsey (“TPL”) (formerly
known as Tethys Petroleum Investments Limited), and the individuals and entities
who or which are signatories hereto.
     WHEREAS, CanArgo Energy Corporation, a Delaware corporation (“CanArgo”),
and certain persons (the “Senior Noteholders”) have entered into a Note Purchase
Agreement dated July 25, 2005 as amended (the “Note Purchase Agreement”),
pursuant to which CanArgo issued $25,000,000 in aggregate principal amount of
senior secured promissory notes due July 25, 2009 (the “Senior Notes”); and
     WHEREAS pursuant to a Conversion Agreement (the “Persistency Conversion
Agreement”) dated as of June 5, 2007, among (1) CanArgo, (2) Persistency and
(3) CanArgo Limited and a Note and Warrant Purchase Agreement (the “Note and
Warrant Purchase Agreement”) dated as of March 3, 2006 constituting $13,000,000
in aggregate principal amount of senior subordinated promissory notes due
September 1, 2009 (the “Senior Subordinated Notes”) Persistency agreed subject
to certain conditions to convert its holding of Senior Subordinated Notes into
ordinary shares with a nominal value of $0.10 each in TPL (the “Tethys Common
Stock”); and
     WHEREAS CanArgo and the Senior Noteholders wish to amend the Note Purchase
Agreement such that an aggregate of $10,000,000 of the entire principal amount
of the Senior Secured Notes shall be converted into Tethys Common Stock pursuant
to a Conversion Agreement (the “Senior Conversion Agreement”) dated as of
June 5, 2007, among (1) CanArgo, (2) the holders of the Senior Notes (each
hereby referred to as a “Senior Noteholder” and collectively as the “Senior
Noteholders”) and (3) CanArgo Limited.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency or which is hereby
acknowledged, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Definitions. Capitalized terms used herein but not otherwise defined
have the meanings assigned to them in the Note Purchase Agreement.
     2. Consent and Waiver. Notwithstanding the provisions of any Loan Document
to the contrary provided, in accordance with Section 18 of the Note Purchase
Agreement, the Senior Noteholders hereby irrevocably and unconditionally consent
to, and waive any rights they may have under the Note Purchase Agreement or any
other Loan Documents in connection with, (i) the conversion of the Senior
Subordinated Note held by Persistency into 2 million shares of Tethys Common
Stock pursuant to the terms of the Persistency Conversion Agreement; (ii) the
conversion of an aggregate of US$10 million of the entire principal amount of
the Senior Notes issued and outstanding on the date hereof into 4 million shares
of Tethys Common Stock pursuant to the terms of

1



--------------------------------------------------------------------------------



 



the Senior Conversion Agreement and (iii) the sale by CanArgo Limited of any
shares of Tethys Common Stock it owns from time to time provided that CanArgo
Limited shall receive a minimum price of $2.50 for each share of Tethys Common
Stock it sells (the “Sell Down”) . The consents, amendments and waivers granted
in this Section 2 only apply to the matters described in clauses (i), (ii) and
(iii) above, and do not constitute a waiver of, or consent to, any other
amendment to or waiver of any other provisions of the Loan Documents.
     3. Amendment of the Note Purchase Agreement.
          (a) Section 10 to the Note Purchase Agreement is hereby amended nunc
pro tunc by the addition of the following new Section 10.8 to read in its
entirety as follows:-
“Section 10.8 Conversion of Note into Tethys Common Stock. Notwithstanding the
provisions of Section 10.7, the Purchasers shall have the right to convert each
of their Notes into Tethys Common Stock as follows:
(a) Pursuant to the terms of the Conversion Agreement, a Purchaser may convert
all or a portion of the outstanding principal into Tethys Common Stock at the
Tethys Conversion Price. Any such conversions of a portion of the Notes shall be
in minimum aggregate amounts of $100,000, or multiples thereof. For the
avoidance of doubt, in the event that the holders of the Notes elect to convert
their Notes into Tethys Common Stock pursuant to this Section 10.8, the shares
of Tethys Common Stock which the relevant Noteholders shall be entitled to
receive upon conversion pursuant to this Section shall be satisfied by the
transfer of such number of shares of Tethys Common Stock by CanArgo Limited, a
company incorporated under the laws of the Bailiwick of Guernsey, to the
relevant Noteholder. The maximum principal amount of the Senior Notes which the
Purchasers shall collectively be entitled to convert from time to time into
Tethys Common Stock pursuant to this Section 10.8 shall not exceed US$10million.
(b) Upon the closing of a conversion, the Company shall authorize and cause to
be issued to such Purchaser a certificate representing the applicable number of
shares of Tethys Common Stock issuable upon such conversion in accordance with
this Section 10.8.”
(c) There shall be added to the definitions set forth in Schedule B of the Note
Purchase Agreement the following new definitions:-
“Tethys” means Tethys Petroleum Limited, a company incorporated under the laws
of the Island of Guernsey.

2



--------------------------------------------------------------------------------



 



“Tethys Common Stock” means the ordinary shares with a nominal value of $0.10
each in the capital of Tethys.
“Tethys Conversion Price” means US$2.50 per share of Tethys Common Stock.
“Conversion Agreement” means that certain Agreement dated as of June 5, 2007 by
and among the Senior Noteholders, CanArgo and CanArgo Limited.
     4. Use of Proceeds from Sell Down. CanArgo shall apply the net proceeds
received by CanArgo Limited pursuant to any Sell Down on the terms, and in the
order of priority, stated below:-

  (i)   first, in repaying any amounts outstanding to the Senior Noteholders
under the Senior Notes (including, for the avoidance of doubt, interest due and
payable on the repayment of the Senior Notes);     (ii)   second, in repaying
any amounts outstanding to the holders of the Senior Subordinated Notes under
the Senior Subordinated Notes (including, for the avoidance of doubt, interest
due and payable on the repayment of the Senior Subordinated Notes);     (iii)  
third, in repaying any amounts outstanding to Persistency under the 12%
Subordinated Convertible Guaranteed Promissory Note due September 1, 2009
(including, for the avoidance of doubt, interest due and payable on the
repayment of such Note); and     (iv)   finally, following payment of the
amounts specified in sub-sections (i) to (iii) (inclusive), any surplus proceeds
shall be distributed by CanArgo Limited as it shall in its sole discretion
determine.

     5. Effect on Loan Documents. This Agreement and the amendments set forth
herein are limited to the specific purpose for which it is entered into and,
except as specifically set forth above, (a) shall not be construed as a consent,
waiver, amendment or other modification with respect to any other term,
condition or other provision of any Loan Document and (b) each of the Loan
Documents shall remain in full force and effect and are each hereby ratified and
confirmed.
     6. Miscellaneous.
          (a) Successors and Assigns; Headings; Choice of Law, etc. This
Agreement shall be binding on and shall inure to the benefit of CanArgo, TPL and
the Senior Noteholders and their respective successors and assigns, heirs and
legal representatives; provided that neither CanArgo nor TPL may assign its
rights hereunder without the prior written consent of the Required Holders. The
headings in this

3



--------------------------------------------------------------------------------



 



Agreement have been inserted for convenience purposes only and shall not be used
in the interpretation or enforcement of this Agreement. The Agreement shall be
interpreted and enforced in accordance with the laws of the State of New York,
United States of America, applicable to contracts made in and to be performed in
such State. There shall be no third party beneficiaries of any of the terms and
provisions of this Agreement.
          (b) Entire Agreement; Amendments. This Agreement, including all
documents attached hereto, incorporated by reference herein or delivered in
connection herewith, constitute the entire agreement of the parties with respect
to the subject matter hereof and supersede all other prior understandings, oral
or written, with respect to the subject matter hereof and may not be amended, or
any provision thereof waived, except by an instrument in writing signed by the
parties hereto.
          (c) Severability. Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
          (d) Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy shall be
equally effective as the delivery of a manually executed counterpart of this
Agreement.
     IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto
or by their representatives, thereunto duly authorized, as of the day and year
first above written.

            CANARGO ENERGY CORPORATION
      By:           Name:           Title:      

4



--------------------------------------------------------------------------------



 



         

              SENIOR NOTEHOLDERS:    
 
            INGALLS & SNYDER VALUE PARTNERS L.P.    
 
           
By:
                     
Name:
           
Title:
     
 
   
 
     
 
   
 
                  Nikolaos D. Monoyios    
 
           
 
                  Thomas L. Gipson    
 
           
 
                  Arthur Koenig    
 
           
 
                  Thomas L. Gipson IRA    
 
           
 
                  Evan Janovic    
 
           
 
                  Arthur Ablin    

5



--------------------------------------------------------------------------------



 



              FLEDGLING ASSOCIATES, LLC         BY: HARTZ TRADING, INC., MANAGER
   
 
           
By:
                     
Name:
           
Title:
     
 
   
 
     
 
   
 
                  Adam Janovic    
 
           
 
                  Neil Janovic    
 
           
 
                  Anthony Corso    
 
           
 
                  John Gilmer    
 
           
 
                  Martin Solomon    

6



--------------------------------------------------------------------------------



 



AGREED AND ACKNOWLEDGED

            CANARGO LIMITED
      By:           Name:           Title:           CANARGO LTD.
      By:           Name:           Title:           CANARGO NORIO LIMITED
      By:           Name:           Title:           CANARGO (NAZVREVI) LIMITED
      By:           Name:           Title:           NINOTSMINDA OIL COMPANY
LIMITED
      By:           Name:           Title:        

7